Exhibit 10.25

4/28/04

LOGO [g95311ex1025_p001.jpg]

 

 

AMENDMENT TO OUTSOURCING AGREEMENT

THIS AMENDMENT (“Amendment”) amends the Outsourcing Agreement dated July 1,
1999, as amended, by and between First Midwest Bancorp, Inc. (“Customer”), and
Marshall & Ilsley Corporation, acting through its division, M&I Data Services
(the “Agreement”). Subsequent to the effective date of the Agreement, Marshall &
Ilsley Corporation assigned the Agreement to Metavante Corporation
(“Metavante”), which assumed all of the rights and obligations of Marshall &
Ilsley Corporation under the Agreement. This Amendment is made as of this     
day of             , 2004 (the “Effective Date”), by and between the undersigned
parties, and does hereby alter, amend and modify the Agreement and supersedes
and takes precedence over any conflicting provisions contained in the Agreement.
All other terms and conditions contained in the Agreement shall continue in full
force and effect. Except as set forth herein, all capitalized terms not defined
herein shall have the same meaning given to them in the Agreement.

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the undersigned parties agree as follows:

Amendment to the Agreement.

 

  1. Services. All Services provided under the Agreement from and after the
Effective Date of this Amendment are defined in Exhibit A attached hereto and
made a part hereof. All Services shall be performed in accordance with the terms
of this Amendment and all documentation published by Metavante describing such
Services. In the event that the parties mutually agree upon additional Services
or modifications to existing Services, the parties shall execute an amendment to
the Agreement detailing the scope of the additional Services, related
specifications and warranties, pricing terms, and any other terms relevant to
such additional Services. All new Services shall be performed in accordance with
the documentation published by Metavante describing such Services except to the
extent the applicable amendment specifies other standards.

 

  2. Fees. Schedule 8.1 of the Agreement and all previous amendments to the
Agreement pertaining to fees are hereby amended, superseded and replaced by the
Fee Schedule attached hereto as Exhibit B. Notwithstanding anything to the
contrary in the Agreement, the prices and rates specified in the Fee Schedule
shall apply effective as set forth in Exhibit B through the remainder of the
Term of the Agreement.

 

  3. Pursuant to Section 1.2 JJ, “Term” and Section 2.1, Initial Term, of the
Agreement, the parties hereby agree that the Agreement shall be extended to
June 30, 2014, unless earlier terminated pursuant to the terms of the Agreement
(as amended).

 

  4. Section 18.1, Account Representatives, shall be deleted in its entirety.

 

  5. Section 22.20, IBS Software Purchase, shall be deleted in its entirety.

 

  6. Exhibit D, Special Considerations, attached hereto and made a part hereof,
shall be added as a new schedule to the Agreement.

 

  7. Schedule 11.1, Termination Fee Schedule, of the Agreement is hereby deleted
in its entirety and replaced with the Termination Fee Schedule attached as
Exhibit E hereto.

 

  8. Schedule 9.1 of the Agreement, and any amendments thereto, is hereby
deleted in its entirety and replaced by the Master Service Level Schedule
attached as Exhibit F hereto.

 

  9. The “ARGO Solution” is defined as all functionality comprising the ARGO
Suite as of the date of this Amendment, as well as additional functionality
released by ARGO in the future if made a part of the Suite.

 

  10. Customer desires to receive and Metavante agrees to provide Wealth
Management Services, as more fully described on the attached Exhibit G. Customer
agrees to pay Metavante for the Wealth Management Services in accordance with
Exhibit G2 attached. Notwithstanding anything to the contrary, Customer shall
only be required to receive Wealth Management Services for a term of three
(3) years from the initial date of receipt of the Wealth Management Services.

 

© 2003, Metavante Corporation   1  



--------------------------------------------------------------------------------

Further, any agreement Customer shall have with its customers with regard to
these Services, shall include the language attached as Exhibit G3.

Confidential Treatment. Customer understands and agrees that information set
forth in the Exhibits to this Amendment contains Confidential Information of
Metavante. Therefore, Customer agrees as follows:

a. Customer shall not file the Agreement or this Amendment with the U.S.
Securities and Exchange Commission (the “SEC”) unless such filing is required
under Item 601 of Regulation S-K.

b. In the event that this Amendment must be filed by Customer with the SEC under
Regulation S-K, Customer shall take all actions necessary to obtain confidential
treatment of the Exhibits to this Amendment in accordance with Rule 406 under
the Securities Act of 1933. Specifically, and without limitation, Customer shall
omit the Exhibits from the material filed with the SEC and, in lieu thereof,
shall indicate in the appropriate place in the material filed that the
confidential information has been so omitted and filed separately with the SEC.
Customer shall file the Exhibits separately in accordance with the requirements
of Rule 406 to maintain the confidentiality of the documents, and file an
application making an objection to the disclosure of these materials. If the SEC
denies the application, Customer will seek review of the decision under Rule
431.

New Services. Any Services requested by Customer, which are not specifically
priced as of the date of this Amendment shall be considered New Services, and
will be charged according to Metavante’s then current prices, unless otherwise
agreed to by the parties.

Continuance of Agreement. Except as amended herein, the conditions and terms of
the Agreement shall remain in full force and effect.

Binding Agreement. The parties hereto acknowledge that each has read this
Amendment, understands it, and agrees to be bound by its terms and conditions as
stated herein.

Miscellaneous. Capitalized terms used in this Amendment, which are not otherwise
defined herein, shall have the meanings ascribed thereto in the Agreement.

IN WITNESS HEREOF, the parties hereto, through their duly authorized officers
and agents, hereby execute this Amendment on the date before written.

 

    METAVANTE CORPORATION (“Metavante”) LOGO [g95311ex1025_p02a.jpg]     By:  

LOGO [g95311ex1025_p02b.jpg]

    Name:   Paul T. Danola     Title:   Executive Vice President       Financial
Technology Services and Wealth Management     By:  

LOGO [g95311ex1025_p02c.jpg]

    Name:   James R. Geschke     Title:   Senior Vice President and General
Manager       Financial Technology Services and Customer Relationship Management
    FIRST MIDWEST BANCORP, INC. (“Customer”)     By:  

LOGO [g95311ex1025_p02d.jpg]

    Name:   KENT S. BELASCO     Title:   EVP/CIO

 

© 2003, Metavante Corporation   2  



--------------------------------------------------------------------------------

EXHIBIT A

SERVICES SCHEDULE

THE APPLICATIONS/SERVICES LISTED IN THIS SCHEDULE MAY POSSESS ADDITIONAL
FEATURES AND FUNCTIONS WHICH HAVE NOT BEEN REQUESTED BY CUSTOMER AS PART OF THE
INITIAL SERVICES. DURING THE TERM OF THIS AGREEMENT, FUTURE PRODUCT DEVELOPMENT
WILL LIKELY CREATE ADDITIONAL FEATURES AND FUNCTIONS NOT CONTEMPLATED BY THIS
AGREEMENT. IF THE FEES FOR ADDITIONAL OR FUTURE FEATURES/FUNCTIONS ARE PRICED
SEPARATELY, THEN SUCH FEES SHALL BE NEGOTIATED BY THE PARTIES. IF FEES FOR
ADDITIONAL OR FUTURE FEATURES/FUNCTIONS ARE NOT PRICED SEPARATELY, THEN SUCH
FEES SHALL BE INCLUDED AT THE RATES INCLUDED IN THE AGREEMENT.

Services Included in the Monthly Base Fee:

INTEGRATED BANKING SYSTEM

 

Deposit Suite    Financial Control (General Ledger) System Demand Deposit
Accounts    Base Fee NOW Accounts    Detail accounts Money Market Accounts   
Transactions Statement Savings Accounts    Control totals Passbook Savings
Accounts    Consolidating transactions Certificates of Deposit    On-line
account inquiry and transaction history Repurchase Agreements    Retirement
Processing    Currency Transaction Reporting Exception Processing    Forms
Created on Mag Tape Online Check Ordering    New Account Verification    IRS
Reporting Interest and Service Charge Processing    Combined Statements   
Account Analysis Overdraft Protection    Kiting Detection    ACH Origination and
Receiving Transmissions & CSF Laser Printed Statements    Transactions Standard
Reports and Notices       Automated Transfers to Other Metavante Applications
Loan Servicing    (Integrated Funds Management System) Consumer Notes   
Commercial Notes    Customer Information System Real Estate / Mortgage Notes   
Customers Floor Plans    Households Revolving Credit    Accounts Checks   
Combined Statements Coupon Book Orders    Escrow Analysis    Safe Deposit System
Escrow Tax/Insurance    Investor Reporting    National Change of Address / Zip +
4 Automatic Letter Writer    Maintenance Note Pad    Tickler    Online Services
CSF Laser Printed Statements    Standard Reports and Notices    Download to
Third Party Optical System (if Starview is not    retained) Operations Desktop
      LaserPro Interface Maintenance Exceptions Desktop       Remote Data
Transmissions

 

© 2003, Metavante Corporation   3  



--------------------------------------------------------------------------------

Online Collections System    Inbound Transmissions for Item Processing   

Account Reconciliation

Plan 1, Plan 3, Plan 9

 

Test/Training Bank

 

FinancialConnect Transactions related to an ARGO or other third party front-end

 

Treasury Connect, Balance Reporting, EDI, MIS

 

Money Talks

 

   As part of the monthly base fee, Metavante will set aside $8333.33/month for
prepaid professional services. The dollar amount may be applied to any
professional services supplied by Metavante, including but not limited to,
professional services, consulting, customization, or user education. Such
services shall be completed either under a Work Request or under a Statement of
Work related to the Professional Services Agreement dated June 9, 2000, between
the parties. These fees may also be applied to individual items that are
negotiated by the parties in the future. These fees may not be used to lower the
monthly base fee. Cash Manager       Teller Transactions       Starview      
Network Solution (LU Fees only)      

Services Not Included in the Monthly Base Fee:

        Third Party Feeds to CIS    Business Internet Banking    Base Package
Customers

Enterprise Contact Management

Hosting Fees

   Base Package Customers with Optional Services License Fee    Web Cash
Concentration    Teller/Platform    EFT/Card Processing Services BankerInsight
and TellerInsight Software Maintenance/ Support   

Card Management

Switch/ Routing

Credit Revenue?   

Terminal Support

Debit Card Processing

Information Desktop/ Data Warehouse   

Network Fees

PRISM Fraud Management

Business Intelligence Center    Custom Card Personalization Data Storage of
Accounts    Compliance Fees Transactions    Subscription Fees    Card
Personalization and Fulfillment Asset Liability Management Interface    Call
Report Interface    On Us Fraud by Carreker    Consumer Internet Banking   
Banking Only Customers    Bill Pay Customers    Bill Payments   

 

© 2003, Metavante Corporation   4  



--------------------------------------------------------------------------------

EXHIBIT B

FEES

Financial Accounts Processing Fees:

Fees below are effective July 1, 2004

Prices subject to annual increase of 2.0% except where indicated. First increase
effective January 1, 2006.

All fees are monthly unless otherwise indicated.

 

     Fee     

Integrated Banking System

     

Monthly Base Fee

   $ 120,000   

Includes various services (see included services document)

     

Growth Pricing:

     

Open/Closed Deposit accounts & Open/Paid Loan notes

     

1 – 700,000

     included   

700,001 - 900,000

   $ 0.19    per account/note

>900,000

   $ 0.04    per account/note

Financial Control (General Ledger)

     

1- 23,000

     included   

> 23,000

   $ 0.05    per account

Account Analysis

     

1 – 22,000

     included   

> 22,000

   $ 0.05    per account

Financial Connectware Transaction

     

Argo solution functionality present

in the current releases and for new

functionality added in the future.

      No fee

If First Midwest chooses another third-party platform solution over Argo,
transaction activity equal to the Metavante proposed solution of TI, BI, and ECM

      No fee

Host Connect (One Source)

     

Transfer Connect for Appro, Shared

     

VRU for Card Activation; New

     

Applications (not part of an Argo solution)

     

0-600,000

      No fee

600,001 to 1,000,000

   $ 0.005    per transaction

> 1,000,000

   $ 0.002    per transaction

 

© 2003, Metavante Corporation   5  



--------------------------------------------------------------------------------

ACH Originating/Receiving Transactions

     

0 - 700,000

     included   

> 700,000

   $ 0.005    per transaction

Cash Manager Investment Accounts

     

0 - 135

     included   

> 135

   $ 9.75    per account

Money Talks Transactions

     

0 - 375,000

     included   

> 375,000

   $ 0.012    per transaction

Transmissions

     

POD/Bulk file/Exc BF//Statement Fine Sort/DDA/GL

     included   

Special Data and all other

   $ 8.00    per transmission

Tape Processing

     

Insurance and Credit Bureau Tapes

     included   

Master file unload tapes

   $ 20.00    per tape

On-Us Fraud Detection (Carreker)

   $ 0.0005    per item

Business Intelligence Center1

     

User Fees

     

Casual User

     

1 - 50 Users

   $ 7.00    per user

> 50 Users

   $ 6.00    per user

Advanced User

     

1 - 150 Users

   $ 16.00    per user

> 150 Users

   $ 14.00    per user

Casual Report Creator

   $ 40.00    per user

Advanced Report Creator

   $ 165.00    per user

Dimensional Data Warehouse Hosting/Support/Maintenance

     

Accounts*

     

1 - 1,750,000

   $ 0.022    per account

1,750,001 - 2,500,000

   $ 0.019    per account

> 2,500,000

   $ 0.005    per account

 

*   Account volume includes deposit, GL, account analysis, internet banking,
credit card, trust, and Cardbase accounts; CIS customers, loan notes, and
potential other third party accounts.

Transactions

     included   

 

© 2003, Metavante Corporation   6  



--------------------------------------------------------------------------------

Concurrent Information Products/BIC

     

User and Hosting Fees

     

First 12 months after implementation

     included   

>12 months

   $ 10,000    per month

 

1   Note: Current Information Products pricing applies until 7/1/04 or
conversion date, whichever is later.

 

There will be no price increase for BIC the new contract term.

TellerInsight2

     

License Fees

     amortized   

1 - 70 locations

   $ 2,500.00    per location - one time fee

71 - 100 locations

   $ 2,000.00    per location - one time fee

> 100 locations

     

Support/ Maintenance/Usage

     

1 - 70 locations

   $ 100.00    per location

> 70 locations

   $ 75.00    per location

 

2

First Midwest is eligible for a monthly credit of $8,333.33 for a maximum of 60
months. The credit will be given only if First Midwest installs TellerInsight,
and will applied to the monthly invoice beginning the first month after the
installation is completed. PCTeller will be supported through 12/31/2005, unless
otherwise agreed to by both parties on terms to extend the support.

 

Internet Banking Services    7/04 6/30/09

Fees are effective July 1, 2004. Fees for Internet Banking

Services are not subject to annual price increase.

All prices are monthly unless otherwise indicated.

 

Consumer Internet Banking    Fees     

CIB Only Users (price includes end user support)

     

1 - 7,500

   1.75    per user

7,501 - 15,000

   1.50    per user

15,001 - 35,000

   1.25    per user

> 35,000

   0.30    per user

CIB Plus Bill Payment Users (price includes end user support)

     

1 - 7,500

   2.75    per user

7,501 - 25,000

   2.25    per user

> 25,000

   1.00    per user

Bill Payment Transactions

     

1 - 20,000

   0.35    per transaction

20,001 - 75,000

   0.32    per transaction

> 75,000

   0.17    per transaction

 

© 2003, Metavante Corporation   7  



--------------------------------------------------------------------------------

Business Internet Banking Services, Fees and Charges

A. One-Time Implementation Fees

 

Business Internet Banking Standard Services Package includes   

•Bank Administration/Bank Mail

   N/A—Already Installed

•Basic Account Reporting (4 summary fields)

  

•Standard Account Reporting (6 summary fields)

  

•Premium Account Reporting (10 summary fields)

  

•Book and Express Account Transfers

  

•Stop Payment

  

•ACH Payments & Collections

  

•File Upload

  

•Pay-Anyone Bill Payment

  

Business Internet Banking Additional Optional Services

  

•*WebConnect for Quicken & Quickbooks

   $1,500

•Loan Reporting, Payments, and Advances

   $2,000 for First Midwest

•ACH Federal Tax Payments

   $1,500—waived for First Midwest

•Free-Form Wire Transfer

   $1,500

•Special Reports File Download

   $2,500 (per report)

•Client Billing Module

   $3,500 for First Midwest

•Check Imaging

  

Installation Fee of $7,500 includes all MVNT

applications offering Check Image Access

 

* Additional Fees and separate agreement, for both Quicken and Quickbooks, with
Intuit will apply

** Additional Professional Services fees will apply if an online interface is
required.

*** Professional Services fees may apply depending upon data source and format.

 

B. Monthly End User Fees    NOT USING *   

 

Basic Business End User Fee   

•Basic Account Reporting (4 summary fields)

   $6.50

•Unlimited Detail Records

  

•Book & Express Account Transfers

  

•Unlimited Stop Payments

  

•Bill Payment

   Includes up to 2 accounts    3                Micro Business End User Fee   

•Basic Account Reporting (six summary fields)

   $8.00

•Unlimited Detail Records

  

•Book & Express Account Transfers

  

•Unlimited Stop Payments

  

•ACH Payments & Collections

  

•ACH File Upload

  

•Bill Payment

   Includes up to 3 accounts

 

© 2003, Metavante Corporation   8  



--------------------------------------------------------------------------------

Small Business End User Fee   

•Standard Account Reporting (up to 6 summary fields)

   $9.50

•Unlimited Detail Records

  

•Book and Express Account Transfers

  

•Unlimited Stop Payments

  

•Bill Payment

  

•Wire Transfers—Ticket Print (Repetitive & Free-Form)

  

•ACH Payments & Collections (including Fed Tax Payments)

   Includes up to 7 accounts

•File Upload

   $3.00 per account over 7 Midsize Business End User Fee   

•Premium Account Reporting (up to 10 summary fields)

   $25.00

•Unlimited Detail Records

  

•Book & Express Account Transfers

  

•Unlimited Stop Payments

  

•Bill Payment

  

•Wire Transfer—Ticket Print (Repetitive & Free Form)

  

•ACH Payments & Collections (including Fed Tax Payments)

  

•ACH File Upload

 

Includes unlimited file uploads and no per item fees per file

  

Includes up to 15 accounts

$3.00 per account over 15

Additional End User Services and Fees   

•Special Reports Download—if installed (available in Micro, Small Business, and
Midsize Business packages) Includes unlimited downloads

   N/C

•WebConnect for Quickbooks—if installed (available in Micro, Small Business, and
Midsize Business packages)

   N/C

•Loan Reporting, Payments, and Advances (available in Micro, Small Business, and
Midsize Business packages) Unlimited payments and

   N/C

•Check Image Retrieval—if installed (available in Micro, Small Business, and
Midsize Business packages)

   N/C

•End User Support Fee (optional)—7:00 a.m. to 7:00 p.m.

   $2.75 per month per user

 

© 2003, Metavante Corporation   9  



--------------------------------------------------------------------------------

Transaction Fees

  

•ACH Payment or Collection

   $0.05/ Item

•ACH Addenda Record

   $0.02 / Item

•Wire Transfer

   $1.00 / Wire

•Bill Payment

   $0.33 / Payment

Other Service Fees

  

Fulfillment

  

•Fulfillment Kit

   $10.00/ Customer

•Re-distribution Fee

   Cost + 10%

•Returned for Bad Address

   Cost + 10%

•International

   Cost + 10%

Billing

  

•Client Billing Monthly Maintenance—if installed (Direct Debit or upload to
Account Analysis system)

   $150.00/ month

•Detail Bank Billing Invoice on Paper

   $1.00 / page

•Automatic Transmission Electronic Invoice Detail File

   $50.00 / month

•Manual Transmission Electronic Invoice Detail File

   $200.00 / month

•Add/Change Billing Information

   $150.00 / hour

ACH & Wire

  

•Add New ACH Batch or Change Existing ACH Batch Configuration

   $150.00 / hour

Bill Payment

  

•Bill Payment Check Photocopy

   $3.00 / copy

•Bill Payment Stop Payment Request

   $15.00 / request

•Bill Payment NSF Returned Item Fee

   $15.00 / item

Check Imaging

  

•Annual Maintenance

   $500.00 per block of 10,000 image requests per bank per month.

Other

  

•Add’l Special Reports Download Setup

   $2,500.00 / report

•BAI Code Changes

   $150.00 / hour

•BAI File Backout

   $50.00 / request

•Bank Profile Changes

   $150.00 / hour

•End User Setup / Change

   $50.00 / hour

•Enable Deleted User

   $20.00 / user

•Restore Deleted User Data

   $50.00 / user

•Customer Data Backout

   $150.00 / hour

•Customer Data Restore

   $150.00 / hour

•SSL Website Registration

   $1,000.00 / year

Services Requiring Custom Professional Services Quote

•Online Interface to Customer’s Wire Transfer System

•Customization not included in Current Branding

•Custom Product Demo

•Conversion of Existing Client Base to MVNT Business Internet Banking

 

© 2003, Metavante Corporation   10  



--------------------------------------------------------------------------------

EFD FEES

Fees are effective July 1, 2004

Fees are not subject to annual increase.

All fees are monthly unless otherwise indicated.

 

EFT and Card Services         Rate     

Terminal Management

        

ATM Terminal Support

      30.00    per terminal

Dial ATM Terminal Support

      30.00    per terminal

Dial ATM Terminal Cost

      0.055    per transaction

ATM Surcharging Terminal Support

      Waived   

Card Management

        

Card Management Base Fee (Includes CMSe)

      175.00    per institution

Cardholder Account Fee

      0.020    per cardholder account

Debit Card Account Fee

      Waived   

Card Account File (CAF)

      Waived   

Online cardholder verification

      Waived   

Card activation fee

      Waived   

Chargebacks/requests for copies

      Waived   

Transaction Processing

        

Transaction Switch/Route Fee

   1-1,000,000    0.0090    per transaction    1,000,001 - 2,000,000    0.0080
   per transaction    >2,000,000    0.0050    per transaction

ATM/POS (Pin) Authorization Fee

   1-1,000,000    0.0300    per authorization    1,000,001 - 2,000,000    0.0280
   per authorization    >2,000,000    0.0200    per authorization

Debit POS (Signature) Authorization Fee

   1-1,000,000    0.0450    per authorization    1,000,001 - 2,000,000    0.0430
   per authorization    2,000,001 - 4,000,000    0.0410    per authorization   
>4,000,000    0.0200    per authorization

Debit POS (Signature) Settle Fee

      Waived    per settled transaction

 

© 2003, Metavante Corporation   11  



--------------------------------------------------------------------------------

PRISM Neural Network Support (Fraud Management):

  

PRISM Account Fee

      Waived   

PRISM Authorization Scoring Fee

   1-2,000,000    0.007    per authorized transaction    2,000,001 - 4,000,000
   0.006    per authorized transaction    >4,000,000    0.002    per authorized
transaction

Verified by Visa

        

One time Debit Card Startup

      200.000    per institution

Web Site Hosting Fee

      Waived    per institution

User Fee-Registration Fee

      0.075    per card

Authentication Fee

      0.010    per attempt

Customer Support

      included   

Card Personalization

        

Generis ATM & Debit Card Program*

        

Per Order Submission Fee

      Waived    per order per card type

Card Production-ATM Cards

      0.60    per card

Card Production-Standard Debit Cards

      0.75    per card

PINS/Pre-/Post-Mailers

      0.25    per Pin

Standard Card Carrier - Debit

      0.13    per carrier

Standard Card Carrier - ATM

      0.13    per carrier

Standard Activation Label - Visa

      Waived    per label

Additional/Optional Services

        

Add for Thermal Print Second Side

      0.05    per side

Duplex Carrier Print

      0.05    per form

Customer Card Carrier Setup Fee

      5.00    per issuer ID/program

Custom Activation Label Setup Fee

      5.00    per issuer ID/program

Custom Activation Label

      0.05    per card

Insert Setup Fee

      5.00    per issuer ID/program

Insert

      Waived    per insert

Envelopes

      0.06    per envelope

CVC/CVV/Indent Print on Back of Card

      0.05    per card

Indent Print Front of Card

      0.05    per card

Postage

      Actual   

 

© 2003, Metavante Corporation   12  



--------------------------------------------------------------------------------

Special Services

        

Emergency Cards

      10.00    per card

Expedited Card

      Waived    per card

Pull & Destroy

      Waived    per card

Pull & Re-address

      Waived    per card

Pull & Overnight

      Waived    per card

Recovered Card Processing

      10.00    per card

Network Services

        

On-Line Host Interface (applies to non core processing clients)

      500.00    per interface

Metavante Network Admin Fee

      75.00    per institution

Plus/Cirrus Duality Fee

      75.00    per network

Regional Network Fee - EDS/ Cash

      Waived   

Regional Network Fee - ITS

      Waived   

Telecommunication

      Quote   

Other Services

        

Web Based Adjustment

      Waived    per adjustment

Debit Card Compliance/Processing Fee ($500 max.)

      Waived   

Debit Card Lost/Stolen Reports by Metavante

      8.25    per account

Activity/ Balance File Transmission Fee

      Waived    per transmission

*  Custom ATM & Debit Card Programs Available

      Quote   

Note: New services will be billed according to the then current price.

 

© 2003, Metavante Corporation   13  



--------------------------------------------------------------------------------

All Other Services

Metavante Corporation

Price Schedule

Prepared for: First Midwest Bancorp

 

         

Rate

    

Miscellaneous Services

        

Programming Services

     25% discount off then current price

Services Continuity

   $ 1,250.00       per month

EFT/Card Services

        

VISA processing guarantee fee

      pass through   

VISA key merchant incentive

      pass through   

VISA compliance fee

      pass through   

Other Services

        

Router maintenance

      pass through   

Treasury Connection network access (MWAN)

      pass through   

Sales tax

      pass through   

Mail

      pass through   

UPS

      pass through   

Optional Services1

                  

Rate

    

Enterprise Contact Management

         One Time Fees         

Enterprise License Fee for up to 70 locations

      No charge   

Professional Services (includes project management, business consulting,
customization, solution acceptance, train-the-trainer, and post implementation
business consulting follow-up)

      $ 105,000   

Fee subject to change based on additional due diligence and changes to FMB
organization after 1/1/04

        

 

© 2003, Metavante Corporation   14  



--------------------------------------------------------------------------------

Monthly Fees

        

Hosting/Maintenance/Support for up to 70 locations

      $ 35,000    per month

Additional Locations

        

License Fee

      $ 12,500    per additional location

Hosting/Maintenance/Support

      $ 400    per add’l location per month

BankerInsight

        

One Time Fees

        

Enterprise License Fee for up to 71 locations (banking offices+call center)

        No charge   

Implementation//Customization - Deposits only

      $ 150,000   

Fee subject to change based on additional due diligence and changes to FMB
organization after 1/1/04.

        

Monthly Fees

        

Hosting/Maintenance/Support for up to 71 locations

      $ 12,500    per month

Additional Locations

        

License Fee

      $ 10,000    per additional location

Hosting/ Maintenance/Support

      $ 125    per add’l location per month

 

1

Prices valid for 90 days from contract signing date.

 

© 2003, Metavante Corporation   15  



--------------------------------------------------------------------------------

EXHIBIT D

SPECIAL CONSIDERATIONS

The following Special Considerations have been mutually agreed to by the parties
and do hereby alter, amend and modify the Agreement and supersede and take
precedence over any conflicting provisions contained in the Agreement. All other
terms and conditions contained in the Agreement shall continue in full force and
effect.

 

1. Cornerstone Services. The parties have agreed that the final terms and
pricing as set forth herein shall be treated as strictly confidential and shall
not be made available to any member of the staff of Cornerstone Services.

 

1. Control of Information

The Business Intelligence Center (“BIC”) offers a vendor-independent financial
services model to enable clients to use data warehouse to gain more insight into
their business performance. The Business Intelligence Center can be used as a
competitive differentiator, allowing clients to perform more complex analysis,
track progress against goals, and use the resulting insight to develop and
modify pricing, promotion, and performance strategies. This model leverages open
data integration capabilities and industry-leading business intelligence tools
that have the flexibility to meet a wide variety of end users.

The BIC solution utilizes tools from Business Objects of America to enable more
users within a financial institution to take advantage of data analysis either
as a casual user, a manager making key business decisions, or a power user
responsible for more complex execution of analytic functions. The tools also
give the ability to bring in data from non-Metavante systems for analysis.

 

  i. The BIC solution has many options for installation that allows Customer
total ownership of all their information. Further due diligence would help
Metavante understand the business requirements under which Customer makes this
request. Upon completion of the due diligence, Metavante would present its
recommendations. There are multiple scenarios possible ranging from a download
of information from the BIC databases to physically housing portions of the
database at Customer’s location.

 

  ii. Metavante will provide a copy of the BIC data dictionary upon request to
illustrate the types of data currently available.

 

  iii. Today, the BIC receives sales session information from BankerInsight, and
teller transactions and electronic journal information from TellerInsight. The
Metavante professional services team is available to build the integration
capabilities to other platform systems such as ARGO. This would be included as
part of the 10,000-hour commitment made previously.

 

  iv. Today, Metavante provides daily and monthly refreshes of data in a nightly
batch load process. In addition, for some clients who maintain their own
universes, Metavante provides a monthly update of the universes that
incorporates any maintenance, and enhancement changes it has made over the
course of the month. Once all deployment requirements of Customer are defined,
Metavante can provide further detail on formats and other requirements that
would be unique to their environment.

 

  v. Hardware, software, database and other requirements will be provided in
further discussion once all requirements for deployment are understood.

 

  vi. The support model is contingent upon the deployment option chosen. Upon
further due diligence to define the deployment option, Metavante would propose a
recommendation for support that may include preparation and delivery of the
data, troubleshooting issues, and user education regarding the data structures.

 

2. Buyout Options (Customer)

See Exhibit E attached hereto and made a part hereof.

 

3. Product/Functionality Delivery Schedules

Browser access to Deposits, Loans (Operational Desktop equivalent), and CIS will
be available 3rd Quarter 2004. Additional functionality is planned for Phase II.
The delivery schedule for Phase II has not been finalized, but the date would be
available within 60-days of contract signing.

 

© 2003, Metavante Corporation   16  



--------------------------------------------------------------------------------

TellerInsight is available now with a new release coming in January 2004. A
conversion request may be submitted as usual.

Metavante will use its best efforts to provide planned release schedules for any
product described in the Request for Proposal within 60-days of signing this
Amendment.

 

4. Trust System Concerns – Commitment to “fix” the Trust System

Metavante shall work with the product areas within the Trust Division to help
personnel leverage current technology in support of enhancing the service
delivery and operating models.

Customer agrees to receive Trust Processing Services from Metavante as further
described on Exhibit G.

The Revenue consulting project will be invoiced in full as part of the June
invoice and closeout of the current contract. If the allotment bucket does not
contain the needed funding, the difference will be assessed against the prepaid
funding account set up by the new contract.

 

6. Pricing for 2004

The new contract and pricing is effective July 1, 2004, and runs through
June 30, 2014.

 

7. Pricing for the first six months of 2004

The discounts put in place for 2003 shall remain in place through June 30, 2004,
and include re-instatement of the allocation of sixty (60) programming hours per
month. This has a value of $160,500 in 2004. The re-pricing for July 1, 2003,
that was delayed until January 1, 2004, will be suspended. Also, Metavante will
waive the buyout for CoVest, which is estimated at $350,000. The total hard
dollar benefit to Customer in the first half of 2004 is $510,500.

 

8. Conversion Costs

As it relates to the cost of converting bank acquisitions by Customer, Metavante
will provide:

 

Years 1 thru 3    75% discount Years 4 thru 7    50% discount Years 8 thru 10   
25% discount

 

9. Desk Top Browser (Operational Desktop and 3270 replacement)

An enterprise license for Metavante’s desktop browser is included in the revised
pricing.

 

10. Acquisition Account Volumes

The pricing based on Customer’s growth scenarios is not dependent on how that
growth occurs - organic and/or acquisition account growth.

 

11. Language on Additional Services

Metavante has and will provide a number of new products and services over the
term of the Agreement. Metavante will provide a minimum twenty percent
(20%) discount on products and services (not applicable to third party products
or services sold or re-sold by Metavante). Metavante will use reasonable efforts
to work with Customer to build a business case with defined value for Customer.

 

© 2003, Metavante Corporation   17  



--------------------------------------------------------------------------------

12. Openness to Third-Party Software

With Metavante’s recent and continued investments into middleware and
Connectware architecture, Metavante has over sixty (60) third-party systems
integrated into the Metavante systems.

 

13. Optional Branch Suite Solution

As with any provider, Metavante has included the interfaces of its Branch Suite
into its core banking systems. While it is nearly impossible to understand the
scope and cost of integrating a third-party suite for which detailed
specifications have not been provided, Metavante provides the following:

 

  1. If Customer elects to deploy Metavante’s TellerInsight, Metavante will
provide Customer a $100,000 credit per year for the first five years of the
TellerInsight deployment.

 

  2. If, Customer elects to use Argo as the third-party branch solution,
Metavante will provide its message set ( industry standards based) to Argo and
will work with them to build and test the interface. Metavante will commit
10,000 hours to this project. If Metavante’s project requirements take less than
10,000 hours, Metavante will credit Customer the equivalent (at the then current
rate) of the remaining hours towards the costs that Argo would invoice related
to the project. Historically the third-party vendor also commits to a portion of
the work in exchange for the interface to their product. Additional hours would
be made available to the project at fifty (50%) discount to Metavante’s then
current date.

 

14. Ability to Detach without Penalty Internet Banking and ATM Services at any
Point in the Contract

Customer will have the option to remove without penalty, without notice, and
without right of first refusal, Internet Banking Services (Consumer and
Business) and Credit Card (consumer) at any time.

Customer will have the option to remove without penalty ATM, Credit Card
(business), and Wealth Management Services after July 1, 2007.

 

  1. Unless the cause is to move to an in-house solution for strategic reasons,
Metavante will have the right of its first refusal on the terms that would cause
Customer to remove these services.

 

  2. Customer will be required to provide a twelve-month notice of termination
of these services.

 

15. Ability to use TCPIP communications protocol with Metavante for all
applications

Metavante is positioned to move TCPIP communications with all applications
Customer uses or are proposed to use. There are four areas that would need to be
addressed to move from SNA to TCPIP protocol, each area will require Customer to
upgrade some combination of equipment, emulators, and/or software. In one case
an SNS backbone conversion would need to be performed.

 

  1. 3270-type traffic would need to switch from SNA to CGS. All current
emulators would need to be upgraded to work with the new protocol. The solution
requires a commitment to an SNS backbone.

This solution includes changing the Broadwing backbone to an SNS backbone,
eliminates the need for the current continuity fee of $1250/month, and allows
for TCPIP for all 3270-type traffic. Further due diligence is required, but with
what is known today the related costs are:

 

Cost to Customer (see note below)

  

One Time

   $ 5,315.00

Monthly Ongoing

   $ 5,000.00

Metavante understands the Broadwing contract is not due for sometime. If the
desire would be to move to TCPIP before that time, Metavante would explore, with
Customer, ways to lower a buyout of that contract.

 

© 2003, Metavante Corporation   18  



--------------------------------------------------------------------------------

Note: The current proposal included the Broadwing backbone at $4,000/month and
the disaster recovery of $150/month. This nets to the $5000/month SNS fee, which
includes the backbone, disaster recovery connections, and CGS to handle TCPIP.
Impact to the current pricing would be $250/month lower for this portion of the
service.

 

  2. Metavante has multiple customers on TCPIP ATMs today. Each Customer ATM
would need to have an upgrade to handle TCPIP protocol.

 

  3. VRU. Metavante is in the beginning of a project to communicate with
Customer’s new VRU using the TCPIP protocol and Connectware TCPIP. The current
Argo Connectware solution would need to be upgraded to Connectware TCPIP and all
host communications that use either host connect or the old HDPs would need to
be upgraded to Connectware TCPIP.

 

  4. BARR RJE. Metavante can do direct TCPIP with IBM printers you have
installed using the RSC server that drives them and some software changes. It is
unknown if the Wausau part of the solution would run with TCPIP protocol.

 

16. Credit Summary

The credit is contingent on Customer hitting aggressive levels of account
growth.

 

Year#

   Date of Eligibility#    Credit Start Date    Credit End Date   
Minimum Required
Core Account
Volume*    Annual credit
amount prorated
over 12 months    Cumulative Total

1**

   6/30/2004    7/1/2004    6/30/2005       $ 0    $ 0

2

   6/30/2005    7/1/2005    6/30/2006    671,715    $ 300,000    $ 300,000

3

   6/30/2006    7/1/2006    6/30/2007    738,887    $ 300,000    $ 600,000

4

   6/30/2007    7/1/2007    6/30/2008    812,775    $ 400,000    $ 1,000,000

5

   6/30/2008    7/1/2008    6/30/2009    894,053    $ 400,000    $ 1,400,000

6

   6/30/2009    7/1/2009    6/30/2010    983,458    $ 400,000    $ 1,800,000

7

   6/30/2010    7/1/2010    6/30/2011    1,081,804    $ 500,000    $ 2,300,000

8

   6/30/2011    7/1/2011    6/30/2012    1,189,984    $ 500,000    $ 2,800,000

9

   6/30/2012    7/1/2012    6/30/2013    1,308,983    $ 600,000    $ 3,400,000

10

   6/30/2013    7/1/2013    6/30/2014    1,439,881    $ 600,000    $ 4,000,000

 

# Eligibility is determined on an annual basis, based on June billing volumes.

* Based on total number of open/closed deposit accounts and open/paid loan
notes.

Closed accounts and paid notes above 18% of total core accounts will not be used
in determining eligibility of the credit.

Training and test bank accounts not included in the eligible volume.

 

** no credit in year 1

Example: As of June 30, 2005, Customer has achieved 671,715 Deposit accounts and
loan notes. Customer will receive monthly credits beginning July 31, 2005 and
proceeding for 12 months totaling $300,000. If on June 30, 2006, Customer has
reached 725,000 Deposit accounts and loan notes; Customer will receive no
credits for the following 12 months.

 

© 2003, Metavante Corporation   19  



--------------------------------------------------------------------------------

17. Connectware Pricing for a complete Argo Solution or other third-party
front-end

 

Financial Connectware Transaction

Argo solution functionality present in the current releases and for new
functionality added in the future.

   No fee If Customer chooses another third-party platform solution over Argo,
transaction activity equal to the Metavante proposed solution of TI, BI, and
ECM.    No fee Host Connect (One Source), Transfer Connect for Appro, Shared VRU
for Card Activation; New Applications (not part of an Argo solution)   

0-600,000

600,001 to 1,000,000

> 1,000,000

   No fee


$0.005 per transaction

$0.002 per transaction

 

18. Co Vest Conversion Costs

The cost for the conversion of data related to the Co Vest acquisition will be
waived. Non-data related items would be completed at the contract rate of
$112.50 or as negotiated (Special Mortgage servicing training and support,
Special tape handling and processing for conversion to BIB, extension of online
availability of Co Vest files, and other similar items).

 

19. Availability of XML version of Connectware

Metavante commits to deliver the product upgrade to XML at no extra license fee.
Metavante is prepared to focus on this project with the commitment of Customer
to work through the final design and business requirements with Metavante. The
click charges are covered in section 17 of this document.

Connectware Programs

FinancialConnect (current)

 

  •  

C++

 

  •  

JAVA

 

  •  

COBOL

XMLConnect (future)

Brief Description of Connectware Services

Connectware Programs Solutions – Ability to interface real time to third party
applications.

FinancialConnect (C++, JAVA, COBOL) – A real time interface to the Metavante
Deposit, Loan, CIS and Cardbase Systems. Uses for FinancialConnect include
Internet banking, VRU/IVR, Branch Automation, wire transfers, loan origination
and return items (version 4.52).

FinancialConnect-XML-will be available at a future date.

 

20. ECM Integration

As discussed, ECM and Carit are similar in functionally and there would not be a
need to have both systems installed. If the decision is to use ECM, the
integration in the Metavante solution is complete. The integration into the ARGO
solution would be covered as part of section 13 of this document. If the
decision is Carit, the integration in to Metavante Systems is also covered in
Section 13.

 

21. Definition and use of the “High Availability” area

Business Need / Current Situation

The focus of this project is to meet Customer’s needs for “hardening” of the
processing environment. This includes the following general requirements:

 

  •  

Provide a high availability systems environment approaching 24x7 with minimal
maintenance and system upgrade outage windows, and minimal impact from batch
processing windows

 

© 2003, Metavante Corporation   20  



--------------------------------------------------------------------------------

  •  

Automated co-ordination of Metavante batch processing cycle with the Customer’s
account updating processes for balance and transaction information

 

  •  

Eliminate unavailability of on-line transactions due to “blackout period” for
batch processing

 

  •  

Address miscellaneous anomalies or gaps in availability of information

 

  •  

Dividend information for Anchor accounts

 

  •  

Finance charge information for Northern line accounts

 

  •  

EFT/Cardbase information consistency

 

  •  

Correction to Stop Delete services

The business benefits would include:

 

  •  

High availability increases end-customer satisfaction with direct access systems
such as VRU and Internet Banking

 

  •  

Ability to extend hours of customer service

 

  •  

Improved ability to service customers across time zones

Approach

The approach proposed for 2004 includes the following three efforts:

Automated coordination / synchronization of Metavante batch processing with the
Customer’s account updating processes for balance and transaction information

 

  •  

Eliminate unavailability of on-line transactions due to “blackout period” for
batch processing

 

  •  

Address miscellaneous anomalies or gaps in availability information

 

  •  

To be defined

Project Deliverables

Project deliverables for each of the 3 efforts will include high-level analysis
and documentation of the following:

 

  •  

Initial scope document

 

  •  

Ball-park estimate(s)

 

  •  

Business requirements document and Customer sign-off

 

  •  

Refined, preliminary estimate

 

  •  

Functional and Technical design documents

 

  •  

Detailed estimate and Customer sign-off

 

  •  

Implementation/Project Plan

 

  •  

Phased implementation of solution

Project Plan and Timeline

 

Task Description

   Timeframe   

Deliverable

1.      Planning - Phase I Requirements

      Scope document and requirements documents

2.      Planning - Phase II - Inception and Elaboration

      Requirements review and sign-offs

3.      Implementation - Phase I

      Detailed functional and technical designs, sign-off, initial component
build

4.      Implementation - Phase II

      Completed high availability improvements, pilot

 

© 2003, Metavante Corporation   21  



--------------------------------------------------------------------------------

Project Team

A project team comprised of individuals from Metavante and Customer will be
assembled for the life of the project. Throughout the project, regular team
meetings will be held, as appropriate, to discuss the tasks that have been
accomplished, any issues or problems, and tasks to be completed in the following
period.

 

Metavante Executive Sponsor

   Jim Dempster TNT Executive Sponsor    Kent Belasco Metavante Project Manager
   TBD FMB Project Team members   

•   Designated project lead: TBD

•   Technical resources on an ‘as needed’ basis

Metavante Team Members   

Resources ‘as needed’: TBD

•   

Preliminary Requirements

 

  •  

Eliminate unavailability of on-line transactions due to “blackout period” for
batch processing

 

  •  

To be jointly defined

 

  •  

Address miscellaneous anomalies or gaps in availability of information

 

  •  

To be jointly defined

 

22. Commitment to include Customer in product direction, design, and delivery
process for products involved with interface to online delivery systems and high
performance options.

Initially, Customer has identified John Hudak as its representative to
participate with Metavante. These projects and focus groups come under the
sponsorships of Jim Dempster. Metavante welcomes John’s input and participation
in definition of the business requirements and prioritization on delivery of the
components. Ongoing, John Hudak will be included in focus groups related to this
area to work with Metavante on future direction and delivery.

 

© 2003, Metavante Corporation   22  



--------------------------------------------------------------------------------

EXHIBIT E

TERMINATION FEE SCHEDULE

1. Termination for Convenience. Except for situations described in Section 2,
Section 3, and Section 4 below, in the event that Customer terminates this
Agreement or Metavante terminates this Agreement pursuant to Section 11.2 or
11.3, Customer shall pay a Termination Fee in the amount of forty percent
(40%) of the Estimated Remaining Value, not to exceed twenty million dollars
($20,000,000). The Termination Fee shall be paid prior to the Effective Date of
Termination of the Agreement or Service, as applicable. In addition to the
foregoing, Customer shall pay to Metavante any amortized but unpaid Conversion
fees and all reasonable costs in connection with the disposition of equipment,
facilities and contracts specifically related to Metavante’s performance of the
Services under this Agreement.

2. Termination for Change in Control of Customer. In the event that Customer
shall experience a Change in Control, Customer may, upon providing 180 days
prior written notice to Metavante, terminate the Agreement and pay to Metavante
a Termination Fee determined as follows:

 

Months into Contract

  

Equivalent months of Metavante Fees in Buyout*

0 – 36    12 37 – 60    9 61 – 84    6 85 – 108    5 109 – 120    3

 

* Fees will be calculated using the average of the three previous monthly
invoices and multiplying by the number of months set forth in this column.
Months into Contract will be measured based on the date of execution of this
Amendment.

This Termination Fee will be capped in the amount of $6,000,000. The Termination
Fee shall be paid prior to the Effective Date of Termination of the Agreement or
Service, as applicable. In addition to the foregoing, Customer shall pay to
Metavante any amortized but unpaid Conversion fees and all reasonable costs in
connection with the disposition of equipment, facilities and contracts
specifically related to Metavante’s performance of the Services under this
Agreement.

3. Termination for Change of Control of Metavante. “Change in Control” of
Metavante shall be defined as a change in the ownership of more than 50% of the
voting securities of Metavante to an unaffiliated Third Party. It will
specifically exclude any initial public offering of Metavante. If there is a
Change in Control of Metavante (as defined) during the Term of this renewal
Amendment, Customer shall have the right to terminate the Agreement without
payment of a termination fee, provided that Customer exercises this right in
writing within one hundred eighty (180) days after written notification to it of
the Change in Control; and (i) the acquirer has financial industry processing
experience and has a net worth, measured prior to the acquisition of controlling
interest in Metavante (“Net Worth”), of less than $375 million; or (ii) the
acquirer does not have financial industry processing experience and has a Net
Worth of less than $500 million; or (iii) the acquirer is either BISYS Group,
Inc. or Intercept, Inc., Notwithstanding the foregoing sentence, during the
first five (5) years after the date of this renewal, Customer shall have the
right to terminate the Agreement by delivering written notice to Metavante,
within sixty (60) days following notification of a Change in Control of
Metavante, accompanied by a payment equal to the amounts payable by Customer
under the Agreement for the prior twelve (12) calendar months.

4. Termination for Cause by Customer. If Customer terminates this Agreement in
accordance with Section 11.2 or 11.3 of the Agreement, then Customer shall not
be obligated to pay Metavante the Termination Fee.

5. Termination Fee. The Termination Fee shall be an amount equal to forty
(40%) of the Estimated Remaining Value, not to exceed twenty million dollars
($20,000,000) of the terminated Services.

 

© 2003, Metavante Corporation   23  



--------------------------------------------------------------------------------

6. Rebate of Termination Fee. Subject to Metavante’ rights under Section 8
below, Customer shall receive a rebate of a portion of any Termination Fee paid
by Customer hereunder in the event that Customer shall enter into a new
exclusive agreement with Metavante to receive the Initial Services within six
(6) months following the Effective Date of Termination. Such rebate shall be
determined according to the following schedule:

 

Number of Months Following Termination

   Rebate  

1

   100 % 

2

   5/6   

3

   4/6   

4

   3/6   

5

   2/6   

6

   1/6   

7. Payment of Rebate. The applicable rebate of the Termination Fee shall become
payable to Customer upon execution of a new exclusive agreement for Initial
Services by and between Customer and Metavante within six (6) months following
the Effective Date of Termination (the “New Agreement”). The terms of such New
Agreement shall be as mutually agreed by the parties and nothing herein shall
obligate Metavante or Customer to accept any terms or conditions, whether or not
previously acceptable to either of them. The rebate may be paid to Customer by
Metavante, in its sole discretion, in the form of a discount to fees payable by
Customer under the New Agreement or as a credit against implementation,
conversion, training, or professional services fees payable by Customer, or in
such other manner as Metavante shall decide.

8. Revocation. Customer’s right to receive the rebate of the Termination Fee as
provided under Section 6 of this Schedule may not be cancelled or revoked except
by a written instrument that is (a) signed by Metavante expressly revoking
Customer’s right to receive such rebate; and (b) delivered to Customer by
Metavante within thirty (30) days following the date of termination of this
Agreement.

 

© 2003, Metavante Corporation   24  



--------------------------------------------------------------------------------

EXHIBIT F

Master Service Level Schedule

 

I. GENERAL

 

  A. Introduction

This Schedule identifies Service Levels for the Services obtained by Customer
from Metavante. These Service Levels are set forth in Exhibit A hereto.

 

  B. Reporting. Metavante shall provide reports of its performance against the
Service Levels on a monthly basis.

 

© 2003, Metavante Corporation   25  



--------------------------------------------------------------------------------

EXHIBIT F-1

In this Exhibit F-1, “Processing Day” shall mean any Monday – Saturday which is
not declared a holiday by the Federal Reserve Board of Chicago.

 

A. On-line Systems Availability

The applications subject to this Critical Service Level are the Deposit System,
the Loan System, General Ledger, and CIS.

 

  1. Core Services

Each of the Deposit System, Loan System, General Ledger, and CIS (the “Core
Services”) shall be deemed “Available” for purposes of this Critical Services
Level if it is able to be used by Customer’s end users in accordance with its
intended functionality, with all required database files and tables being
accessible with current data (or previous Processing Day’s data outside
scheduled hours of availability, as defined below).

 

  a. The Critical Service Level for On-Line Systems Availability is stated in
terms of the percentage of the monthly Scheduled Hours of Availability that the
application actually is Available: “Scheduled Hours of Availability” shall mean,
for each “Processing Day”, 7:00 a.m. to 10 p.m. CST/ CDT. Scheduled hours of
Availability shall exclude scheduled outages for which Metavante needs to
perform, regular technical maintenance (e.g., NCP maintenance, CPU IPLs, DASD
installs, IMS gens, etc.) This type of maintenance is performed Sundays between
2:00 a.m. and 6:00 a.m. CST/CDT, between 4:00 a.m. and 8:00 a.m. for West Coast
locations, or between 1:00 a.m. and 6:00 a.m. for some East Coast locations (the
“Maintenance Window”). These activities may result in downtime during the
Maintenance Window. In cases where other planned outages are necessary,
Metavante shall provide notice of any such planned outage using Metavante’s
InfoSource notification system prior to the planned outage specifying the
duration of the planned outage. Metavante shall use commercially reasonable
efforts to effect planned outages during the Maintenance Window.

 

  b. The Service Level for On-line System Availability for the Core Services is
ninety-nine percent (99%).

 

B. Critical Batch Report Delivery

 

  1. Batch Processing. This Critical Service Level measures the availability of
Critical Operations Reports print files and report feeds, excluding eBanking.
“Critical Operations Reports” are defined as standard Loan System (R6000-R7530)
and Deposit System (R1000-2640 and R-2699-R4998) Reports excluding Informatter.
Metavante will initiate batch processing and have critical operations reports
available for transmission to Customer or available for print at an Metavante
center within five (5) hours on all processing days in a calendar month [fifteen
(15) hours at year-end] starting at the later of: (a) the on-line access being
disabled; or (b) Metavante receives all input date from Customer (the “Scheduled
Delivery Times”). (Metavante’s obligation under this Service Level is subject to
Customer meeting its data input commitment.) Metavante must receive all input
data from Customer by 1:00 a.m. CST/CDT.

 

  2. The Service Level for Critical Batch Report Delivery shall be: Not more
than two (2) Processing Days per calendar month where the Critical Operation
Reports are not available by the Scheduled Delivery Time. A “miss” by Metavante
is a failure to achieve this on any Processing Day.

 

© 2003, Metavante Corporation   26  



--------------------------------------------------------------------------------

C. Network Availability

“Core Network infrastructure” shall mean Metavante network devices that bring
customer traffic into the Metavante building to destined application servers.

Core Network infrastructure at Metavante will be available at least 99.9% of the
time each calendar month. Availability is defined as the network infrastructure
at the Metavante Data Centers. Monthly availability is calculated for 24 X 7 X
the number of days in the month less scheduled hours of maintenance.

Scheduled Maintenance. Scheduled hours of Availability shall exclude scheduled
outages for which Metavante needs to perform, regular technical maintenance
(e.g., NCP maintenance, CPU IPLs, DASD installs, IMS gens, etc.) This type of
maintenance is performed Sundays between 2:00 a.m. and 6:00 a.m. CST/CDT,
between 4:00 a.m. and 8:00 a.m. for West Coast locations, or between 1:00 a.m.
and 6:00 a.m. for some East Coast locations (the “Maintenance Window”).

 

D. Business Intelligence Center/Data Warehouse Definitions:

“Business Intelligence Center” shall mean the information support system
implemented by Metavante to access key business information contained in the
Metavante Dimensional Data Warehouse. The tools included in the Business
Intelligence Center offering are designed to support both casual and power
customer users. The software for the Business Intelligence Center offering will
reside on equipment located at both the Customer and Metavante facilities and
operated by the Customer’s employees.

“Data Warehouse” shall mean the Metavante Dimensional Data Warehouse.

1. Data Warehouse: This availability refers to the time frames that the Business
intelligence Center or Information Desktop can be used to access the Data
Warehouse. The Business Intelligence Center or Information Desktop will be able
to access the Data Warehouse during the following time frames:

 

Monday – Friday

   6:30 a.m. to    10 p.m.         

Saturday

   6:30 a.m. to    6 p.m.         

Sunday

   not available            

Availability times are specific to an institution’s time zone.

2. AVAILABILITY OF PRIOR-DAY DATA WAREHOUSE UPDATES:

Availability of prior-day data updates refers to the time frames for when
Customer’s latest Integrated Banking System application data is available in the
data warehouse. Due to varying account volumes and month-end processing being
three times that of a normal day’s processing, two Service Levels will apply as
follows:

Normal processing day – Availability of prior day data warehouse updates.

6:30 am CT for general ledger – 90% service level

8:00 am CT for all other applications excluding Consumer Internet Banking and
Account Analysis – 100% service level

Month-end processing day service levels for previous month’s data

6:30 am CT for general ledger – 90% service level

8:00 am CT for all other applications excluding Consumer Internet Banking and
Account Analysis – 90% service level

12:00 pm for all other applications excluding Consumer Internet Banking and
Account Analysis – 100% service level

During the 12-month transition period from warehouse to BIC, Metavante will
strive to meet the requested availability of the BIC databases for both daily
and month-end processing by the times previously noted.

At the end of the 12-month period Metavante and Customer will evaluate the
service level progress. If Metavante has met the levels requested, the service
level language will be re-evaluated to mutually agree on the language. If
Metavante has not attained the availability as noted, Metavante will extend the
parallel processing of Warehouse for an additional 12-month period at no fee to
Customer.

If the service level language is not finalized after the initial 12-month
period, it will be re-evaluated/finalized after the 12-month extension.

 

© 2003, Metavante Corporation   27  



--------------------------------------------------------------------------------

Metavante will not be deemed to have failed to achieve the service level, if
Customer fails to release to post by 11:00 PM CT each night and end-of-month.

Note: This excludes Customer Internet Banking and Account Analysis due to
re-analysis processing.

Normal Processing Day

On normal processing days, only the Data Warehouse daily tables are updated. If
processing has been completed prior to the performance standard listed above,
data will be accessible and will reflect the updates from the previous day. If
processing is still occurring upon the Business Intelligence Center
availability, the updates will not be available until loading is complete. If
processing has not yet started the performance standard listed above, the data
in the Data Warehouse daily tables will remain the same as the prior day until
loading begins for the most recent updates. During the loading process, the Data
Warehouse daily tables will not be available.

Month-End Processing Day

At month-end, daily and monthly tables of the Data Warehouse are updated.
Similar to Normal Processing Days, if the month-end updates are not started
prior to the performance standard listed above in L1, the prior day’s data will
be available until loading begins. Once loading of month-end updates begins,
data will not be available until the load is complete.

 

E. On-line Response Time

Metavante will process transactions in an average of 2.5 seconds for teller
transactions and in an average of 3.5 seconds for CRT transactions as measured
over a calendar month, from the time the transaction is sent by the Customer’s
point of demarcation to the time the processed data is returned to the
Customer’s point of demarcation. For CGS (centralized gateway) clients, this is
measured from the time the transaction is received at Metavante’s consolidated
Gateway System (CGS) in Brown Deer, Wisconsin to the time the processed data is
returned to the CGS (“Average Response Time”). Should Metavante not be able to
perform in accordance with the Service Level because Customer failed to acquire
network or equipment recommended by Metavante, or such additional network or
equipment as may be reasonably necessary based on the circumstances, Metavante
shall notify Customer in writing and Customer shall either acquire such network
and/or equipment or accept the response time that is achieved.

 

F. Electronic Funds Delivery

 

  1. System Availability

Calculation for Monthly Availability:

1 - (OM/MA-SA)

Brackets include both the numerator and denominator.

OM = Outage Minutes.

MA = Number of minutes available in the month.

 

© 2003, Metavante Corporation   28  



--------------------------------------------------------------------------------

SA = Scheduled Maintenance.

Scheduled hours of Availability shall exclude scheduled outages for which
Metavante needs to perform, regular technical maintenance (e.g., NCP
maintenance, CPU IPLs, DASD installs, IMS gens, etc.) This type of maintenance
is performed Sundays between 2:00 a.m. and 6:00 a.m. CST/CDT, between 4:00 a.m.
and 8:00 a.m. for West Coast locations, or between 1:00 a.m. and 6:00 a.m. for
some East Coast locations (the “Maintenance Window”). Further excluded is
emergency maintenance where Customer has been notified within 48 hours and
maintenance to occur between 12 a.m. and 6:00 a.m. CST/CDT.

Scheduled Maintenance for CMSE Cardbase Open Systems:

1. Maintenance performed Sundays between 2:00 a.m. and 6:00 a.m. CST/CDT,
between 4:00 a.m. and 8:00 a.m. for West Coast locations, or between 1:00 a.m.
and 6:00 a.m. for some East Coast locations (the “Maintenance Window”).

2. Wednesday mornings around 4:30 – 5:30 a.m. lasting less than one hour.

3. Server maintenance may occur Monday mornings between 00:00 and 04:00.

Standard: Average Monthly Availability

99.7% for Tandem Base 24

99.5% for Cardbase Management System Authorization (equates to 7.2 mm/day or
213.6 minutes/ month)

Measurement/Reporting Requirement: Metavante to provide status reports
reflecting statistics.

 

  2. Report Availability

Report files must be available for delivery to Client by 3:00 a.m. CST/CDT.
Report files for Metavante generated reports, Settlement Manager, Card
Management Systems reports. Network generated reports are excluded from this
standard.

Standard: by 3:00 a.m. CST/CDT, Metavante allowed 1 miss per month <60 minutes
after standard. Credits will not apply unless critical reports cannot be
delivered in alternative format.

Measurement/reporting Requirement: Metavante to provide status reports
reflecting statistics.

 

G. E-Banking Services

 

  1. “Availability” is defined as the time when the network, database and other
elements under direct Metavante control are available and responsive to remote
customer service inquiry, minus the scheduled down time utilized for system
maintenance. Availability is measured on a system wide average during the
“Availability Period” for a calendar month, which excludes any periods when the
e-Banking application is not Available due to scheduled or unplanned emergency
maintenance. Metavante shall measure the Availability of the e-Banking services
by computing the cumulative number of minutes that the applicable system is
actually Available during the Availability Period, divided by the total number
of minutes during the Availability Period. This standard is expressed as a
percentage of time the system is available for access.

 

  2. The Service Level for e-Banking applications is ninety-eight percent
(98%) Availability during each Availability Period, provided that Metavante is
not responsible for lack of Availability to end users due to failure of Internet
service providers, failure in communications (communications lines), a security
breach not resulting from Metavante’s negligence or misconduct, or failure of
the end user’s hardware or software.

 

  3. Metavante shall make access to the System available twenty-four hours a
day, seven days a week less scheduled outages for which Metavante needs to
perform, regular technical maintenance (e.g., NCP maintenance, CPU IPLs, DASD
installs, IMS gens.) This type of maintenance is performed Sundays between 2:00
a.m. and 6:00 a.m. CST/CDT, between 4:00 a.m. and 8:00 a.m. for West Coast
locations, or between 1:00 a.m. and 6:00 a.m. for some East Coast locations (the
“Maintenance Window”).

 

© 2003, Metavante Corporation   29  



--------------------------------------------------------------------------------

H. Wealth Management Technology Services

 

  1. Metavante will initiate batch processing and have bank operations reports
available for transmission to Customer or make the processed item and reports
within six (6) hours (fifteen (15) hours at year end) after receiving all input
data from Customer, and with such performance being missed not more than two
(2) Processing Days per calendar month.

 

  2. Metavante’s on-line computing facilities shall be available for the
processing of customer’s on-line transactions at a minimum of ninety-five
percent (95%) of the time during Scheduled Hours of Availability, as prescribed
by Customer, measured over a calendar month at the point of departure from
Metavante’s communications controller.

 

  3. Metavante will process CRT synchronous transactions in an average of 2.5
seconds as measured over a calendar month using IBM System Monitoring Facility
(SMF) or similar product. Should Metavante not be able to achieve this
objective, Metavante may recommend network or equipment upgrades over which
Customer has control and Customer shall be responsible for making such changes
or accepting the response time that it achieved.

Scheduled Maintenance. Scheduled Hours of Availability shall execute scheduled
outages for which Metavante needs to perform, regular technical maintenance
(e.g., NCP maintenance, CPU IPLs, DASD installs, IMS gens, etc.) This type of
maintenance is performed Sundays between 2:00 a.m. and 6:00 a.m. CST/CDT.

 

I. Enterprise Contact Management

Metavante shall make access to the System available 7:00 a.m. to 10:00 p.m.
CST/CSD. Scheduled hours of Availability (the same hours as the core online
systems) shall exclude scheduled outages for which Metavante needs to perform,
regular technical maintenance (e.g., NCP maintenance, CPU IPLs, DASD installs,
IMS gens, etc.) This type of maintenance is performed Sundays between 2:00 a.m.
and 6:00 a.m. CST/CDT, between 4:00 a.m. and 8:00 a.m. for West Coast locations,
or between 1:00 a.m. and 6:00 a.m. for some East Coast locations (the
“Maintenance Window”).

Additionally, scheduled maintenance occurs Sundays between 7:00 p.m. and
midnight CST/CDT for this System. System availability is defined as the time
when the network, core systems, database, and other elements under direct
Metavante control are available and responsive. Availability shall mean that,
within the production environment, the application is operating properly and
available at not less than a minimum of ninety-nine percent (99%) during a
calendar month.

 

J. Electronic Presentment and Bill Payment Services

 

  I. Consumer Services Provider (CSP Services)

 

  1. Call Center (Tier One Only)

85% of inbound calls received each month shall be answered within 30 seconds,
based on a system wide average. If misdirected calls are 3% or more of
Customer’s total monthly volume routed to the Metavante call center, the
foregoing standards do not apply and a $10 fee will be charged for each
misdirected call.

The monthly average abandoned call rate shall not exceed five percent (5%) of
all incoming calls (does not include calls answered by an automated response
unit), based on a system wide average.

Metavante will respond to e-mail inquires as follows: 95% within 2 business
days, 100% within 5 business days (measured monthly, based on a system wide
average).

 

  2. Claim Inquiry Processing (measured monthly, based on a system wide average)

Standard Research Inquiries. End User initiated research may be handled within
three (3) Business Days, 90% of the time, after the initial contact to Metavante
Customer Service by the End User.

Escalated service cut-off inquiries, mortgage payments and insurance payments
will be initiated within one (1) business day after the initial consumer contact
90% of the time.

Pending status inquiries will be tracked by or on the next action date and
follow up will continue until the problem is resolved. The follow-up with End
Users and payees will occur on the date of next follow-up 80% of the time.

 

  3. Processing. CSP Brands: payments entered into the system by 3:00 p.m.,
CST/CDT will be processed in that day’s processing cycle. Any payments entered
after the cutoff time will be processed in the next available cycle.

 

© 2003, Metavante Corporation   30  